Exhibit 10.1
 
 
PRIOR
OBLIGATION
INFORMATION
 
LOAN NUMBER
ACCT. NUMBER
NOTE DATE
NOTE AMOUNT
MATURITY DATE
         
8925542
111133238
07/05/02
$3,250,000.00
07/16/13
 
 
LOAN NUMBER
ACCT. NUMBER
MODIFICATION DATE
NOTE AMOUNT
 
AMENDED
8925542
102648535
April 8, 2013
$1,584,443.28
 
OBLIGATION
INFORMATION
MATURITY DATE
INDEX (w/margin)
INTEREST RATE
INITIALS
 
 
04/16/18
Not Applicable
3.950%
ALJ
             
Creditor Use Only
   

 
DEBT MODIFICATION AGREEMENT

 
DATE AND PARTIES.  The date of this Debt Modification Agreement (Modification)
is April 8, 2013. The parties and their addresses are:
 
LENDER:
FIRSTBANK
10403 West Colfax Avenue
Lakewood, CO 80215
Telephone: (303) 232-2000
 
BORROWER:
VENAXIS, INC., F/K/A ASPENBIO, INC.
a Colorado Corporation
1585 South Perry Street
Castle Rock, CO 80104
 
1.  DEFINITIONS. In this Modification, these terms have the following meanings:
 
A.  Pronouns.  The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Modification, individually and together with their heirs, executors,
administrators, successors, and assigns, and each other person or legal entity
(including guarantors, endorsers, and sureties) who agrees to pay this Loan.
“You” and “your” refer to the Lender, with its participants or syndicators,
successors and assigns, or any person or entity that acquires an interest in the
Modification or the Prior Obligation.
 
B.  Amended Obligation.  Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation.  It is described
above in the AMENDED OBLIGATION INFORMATION section.
 
C.  Loan.  Loan refers to this transaction generally. It includes the
obligations and duties arising from the terms of all documents prepared or
submitted in association with the Prior Obligation and this modification, such
as applications, security agreements, disclosures, notes, agreements, and this
Modification.
 
D.  Modification.  Modification refers to this Debt Modification Agreement.
 
E.  Prior Obligation.  Prior Obligation refers to my original agreement
described above in the PRIOR OBLIGATION INFORMATION section, and any subsequent
extensions, renewals, modifications or substitutions of it.
 
2.  BACKGROUND.  You and I have previously entered into a Prior Obligation.  As
of the date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $1,584,443.28.  Conditions have changed since the execution of the
Prior Obligation instruments.  In response, and for value received, you and I
agree to modify the terms of the Prior Obligation, as provided for in this
Modification.
 
3.  CONTINUATION OF TERMS.  I agree and understand that all other terms and
provisions in the Prior Obligation survive and continue in full force and
effect, except to the extent that they are specifically and expressly amended by
this Modification.  The express amendment of a term does not amend related or
other terms - even if the related or other terms are contained in the same
section or paragraph of the Prior Obligation.  For illustration purposes only, a
modification of the interest rate to be paid during the term of the loan would
not modify the default rate of interest even though both of those terms are
described in the Prior Obligation in a common section titled “Interest”.  The
term “Prior Obligation” includes the original instrument and any modifications
prior to this Modification.
 
4.  TERMS.  The Prior Obligation is modified as follows:
 
A.  Interest.  Our agreement for the payment of interest is modified to read:
 
(1)  INTEREST.  Interest will accrue on the unpaid Principal balance of the Loan
at the rate of 3.950 percent (Interest Rate).
 
(a)  Interest After Default.  If you declare a default under the terms of the
Loan, including for failure to pay in full at maturity, you may increase the
Interest Rate otherwise payable as described in this section.  In such event,
interest will accrue on the unpaid Principal balance of the Loan at 36.000
percent until paid in full.
 
B.  Maturity and Payments.  The maturity and payment provisions are modified to
read:
 
(1)  PAYMENT.  I agree to pay the Loan in 60 payments.  The Loan is amortized
over 180 payments.  I will make 59 payments of $11,736.51 beginning on May 16,
2013, and on the 16th day of each month thereafter.  A single “balloon payment”
of the entire unpaid balance of Principal and interest will be due April 16,
2018.
Payments will be rounded to the nearest $.01.  With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf.  Payments scheduled to be paid on the
29th, 30th or 31st day of a month that contains no such day will, instead, be
made on the last day of such month.
 
Venaxis, Inc., F/K/A Aspenbio, Inc.
Debt Modification Agreement
CO/4ALDOUGHE00000000000654011050613N
Wolters Kluwer Financial Services ©1996, 2013 Bankers Systems™
  Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
C.  Fees and Charges.  As additional consideration for your consent to enter
into this Modification, I agree to pay, or have paid these additional fees and
charges:
 
(1)  Nonrefundable Fees and Charges.  The following fees are earned when
collected and will not be refunded if I prepay the Loan before the scheduled
maturity date.
 
Loan Origination.  A(n) Loan Origination fee of $7,922.22 payable from separate
funds on or before today’s date.
Environmental.  A(n) Environmental fee of $400.00 payable from separate funds on
or before today’s date.
Recording - Mortgage.  A(n) Recording - Mortgage fee of $16.00 payable from
separate funds on or before today’s date.
Flood Certification.  A(n) Flood Certification fee of $7.00 payable from
separate funds on or before today’s date.
Appraisal.  A(n) Appraisal fee of $3,200.00 payable from separate funds on or
before today’s date.
Abstract or Title Search.  A(n) Abstract or Title Search fee of $25.00 payable
from separate funds on or before today’s date.
 
(2)  Late Charge.  If a payment is more than 10 days late, I will be charged
5.000 percent of the Unpaid Portion of Payment or $100.00, whichever is less.  I
will pay this late charge promptly but only once for each late payment.
 
D.  Prepayment Change.  Conditions for the prepayment of the Loan are modified
to read:
 
(1)  I may prepay the Loan under the following terms and conditions.  If the
principal balance of this note is reduced by more than thirty three percent
(33%) of the original loan amount above and beyond the regularly scheduled
principal payments in any calendar year, I will pay a prepayment premium.  The
prepayment premium will be equal to 1% of the amount of such excess principal
paid.  The prepayment premium shall be paid simultaneously with the
prepayment.  Any prepayment shall be applied, first, to the prepayment premium;
second, to fees and costs of Lender; third, to default interest and late
charges; fourth, to accrued and unpaid interest; and fifth, to the principal
amount outstanding.  This penalty will only be assessed if refinanced with
another lender.  Any partial prepayment will not excuse any later scheduled
payments until I pay in full.
 
E.  Insurance.  I understand and agree that any insurance premiums paid to
insurance companies as part of this Amended Obligation will involve money
retained or paid to you as commissions or other remuneration.
 
(1)  Flood Insurance.  Flood insurance is not required at this time.  It may be
required in the future should the property be included in an updated flood plain
map.  If required in the future, I may obtain flood insurance from anyone I want
that is reasonably acceptable to you.
 
5.  RELEASE OF PARTY.  The parties named below have been released from all
obligations and duties arising under the Loan:
A.  Guarantor
(1)  Roger D. Hurst , under the guaranty between guarantor and Lender, dated
July 5, 2002.
(2)  Cambridge Holdings, LTD, a Colorado Corporation, under the guaranty between
guarantor and Lender, dated June 13, 2003.
 
6.  WAIVER.  I waive all claims, defenses, setoffs, or counterclaims relating to
the Prior Obligation, or any document securing the Prior Obligation, that I may
have.  Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.
 
7.  REASON(S) FOR MODIFICATION.  Refinance balloon payment.
 
8.  SIGNATURES.  By signing, I agree to the terms contained in this
Modification. I also acknowledge receipt of a copy of this Modification.
 
 
BORROWER:
 
Venaxis, Inc., F/K/A Aspenbio, Inc.
 
 
 
By   /s/ Stephen T. Lundy
Stephen T. Lundy, CEO
 
 
Venaxis, Inc., F/K/A Aspenbio, Inc.
Debt Modification Agreement
CO/4ALDOUGHE00000000000654011050613N
Wolters Kluwer Financial Services ©1996, 2013 Bankers Systems™
  Page 2

 
 
 
 
 

--------------------------------------------------------------------------------

 